United States Department of Labor
Employees’ Compensation Appeals Board
_________________________________________
D.I., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Amesbury, MA, Employer
_________________________________________

)
)
)
)
)
)
)
)

Appearances:
Daniel B. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 16-1891
Issued: December 7, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On September 27, 2016 appellant, through counsel, filed a timely appeal from a
September 12, 2016 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of the case.3

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2
3

5 U.S.C. § 8101 et seq.

Appellant timely requested an oral argument before the Board. By order dated February 7, 2017, the Board
exercised its discretion and denied the request, finding that the issue presented could be addressed based on review
of the case record. Order Denying Request for Oral Argument, Docket No. 16-1891 (issued February 7, 2017).

ISSUE
The issue is whether appellant has more than 26 percent permanent impairment of the left
lower extremity, for which he previously received a schedule award.
FACTUAL HISTORY
On November 13, 2012 appellant, then a 63-year-old retired letter carrier, filed an
occupational disease claim (Form CA-2) alleging that his employment duties aggravated and
accelerated his bilateral knee osteoarthritis. OWCP assigned the claim File No. xxxxxx209 and,
on December 13, 2012, accepted the claim for aggravation of bilateral knee osteoarthritis.
Appellant has three prior claims for injuries to his knees. Under File No. xxxxxx218,
OWCP accepted left knee strain and left medial meniscus tear, which occurred in the
performance of duty on August 24, 1996. Appellant underwent left knee arthroscopy on
February 28, 1997. Under File No. xxxxxx787, OWCP accepted left patellar tendon rupture due
to an October 27, 2006 work-related fall. Appellant underwent left knee patellar tendon repair
on October 27, 2006. Under File No. xxxxxx136, appellant filed a claim for a right knee
condition that allegedly arose on or about November 6, 2006. OWCP denied that claim by
decision dated December 2, 2008. It combined appellant’s lower extremity claims and
designated File No. xxxxxx209 as the master file.
On February 6, 2013 appellant filed a claim for a schedule award (Form CA-7). In a
January 31, 2013 report, Dr. David C. Morley Jr., a Board-certified orthopedic surgeon, advised
that appellant had reached maximum medical improvement (MMI) with respect to both knees.4
He diagnosed bilateral advanced medial compartment knee arthritis, which was causally related
to appellant’s prior letter carrier duties. Utilizing the sixth edition of the American Medical
Association, Guides to the Evaluation of Permanent Impairment (2009) (A.M.A., Guides),5
Dr. Morley calculated 32 percent permanent impairment for each lower extremity for “knee joint
arthritis.” Appropriate tables and figures in the A.M.A., Guides were cited.
On January 2, 2014 an OWCP medical adviser reviewed Dr. Morley’s January 31, 2013
report. He opined that appellant sustained temporary aggravation of the bilateral knee
osteoarthritis and that his employment factors did not accelerate his preexisting knee condition.
OWCP declared a conflict in medical opinion between Dr. Morley and its medical
adviser, and referred appellant to Dr. Robert R. Pennell, a Board-certified orthopedic surgeon,
for an impartial medical examination.
In a March 17, 2014 report, Dr. Pennell noted that there was no scientific evidence that
appellant’s work duties caused or contributed to his developing osteoarthritis in either knee joint.
4

Dr. Morley noted that appellant tore his right meniscus in 1988, which required arthroscopic surgery. This was
reportedly a nonindustrial injury, and appellant subsequently returned to work without significant problems.
Dr. Morley also noted appellant’s work-related left knee surgery in 2006. He explained that appellant reached MMI
within months of the respective knee surgeries.
5

A.M.A. Guides (6th ed. 2009).

2

He noted that nonoccupational risk factors for knee osteoarthritis included age and being
overweight or obese. Dr. Pennell noted, however, that there was scientific evidence that
appellant’s prior work-related left knee injuries would be contributing causes to his left knee
osteoarthritis. He concluded that the prior left knee injuries and related surgeries resulted in a
permanent aggravation of the left knee osteoarthritis. Dr. Pennell noted that appellant did not
bring his x-rays with him. He noted that the radiologists who read the December 29, 2010 and
May 1, 2012 bilateral knee x-rays concluded that appellant had moderate narrowing of the
medial joint space, bilaterally with an assumed joint space measuring two millimeters (mm).
Under Table 16-3, Knee Regional Grid, Dr. Pennell assigned class 2 for moderate problem with
a two mm cartilage interval for the left knee. He assigned grade modifier 1 for functional history
for a mild limp and also based on the American Academy/Association of Orthopedic Surgeons
(AAOS) questionnaire. Dr. Pennell noted that the September 27, 2012 questionnaire was
inconsistent with appellant’s statements provided on examination, where he reported that he was
only a “little” tender on the sides of his knees and there was a relatively small joint effusion and
no crepitation. There was also only minor laxity of the medial collateral ligament and no other
instability. Dr. Pennell also noted a mild varus deformity and good range of motion of the knees
with no leg length discrepancy. On that basis, he applied grade modifier 1 for physical
examination. Dr. Pennell noted a clinical studies modifier was not applicable as the x-ray
findings were used to place appellant in the diagnosis class. Applying the net adjustment
formula, he calculated 16 percent permanent impairment of the left lower extremity.
On August 15, 2014 an OWCP medical adviser recommended that Dr. Pennell, as the
impartial medical specialist, review recent left knee x-ray images, perform joint space
measurements, and document the number of millimeters for each of the left knee comparts and
then provide an impairment rating.
On January 13, 2015 OWCP forwarded bilateral knee x-rays from October 2, 2014 to
Dr. Pennell for review and an addendum report.
In a January 20, 2015 addendum, Dr. Pennell indicated that the medial joint space of the
left and right knees measured one mm. Under Table 16-3, A.M.A., Guides 511 (6th ed. 2009),6
he assigned class 3 for one mm cartilage interval and applied grade modifier 1 for functional
history and grade modifier 1 for physical examination. A grade modifier for clinical studies was
excluded. Dr. Pennell applied the net adjustment formula and calculated a net adjustment of -4
which yielded 26 percent permanent impairment of the left lower extremity.
On March 19, 2015 OWCP amended the accepted conditions to reflect permanent
aggravation of left knee osteoarthritis and temporary aggravation of right knee osteoarthritis.
On October 30, 2015 an OWCP medical adviser concurred with Dr. Pennell’s impairment
rating for the left lower extremity of 26 percent. He opined that MMI occurred on March 17,
2014, the date of Dr. Pennell’s impairment examination. The medical adviser agreed with
Dr. Pennell’s assignment of grade modifier 1 for functional history as appellant had an antalgic
gait, which did not require the use of a single gait aid/external orthotic device for stabilization
and there was no documentation of a positive Trendelenburg. He also agreed with a grade
6

See A.M.A. Guides 511, Table 16-3.

3

modifier 1 for physical examination as there was no tenderness to palpation and small joint
effusions. The medical adviser further noted that since clinical studies were used to place
appellant into the class, they could not be used again to assign a grade modifier.
By decision dated December 21, 2015, OWCP issued a schedule award for 26 percent
permanent impairment of the left lower extremity. The period of the award ran for 74.88 weeks
of compensation for the period March 17, 2014 to August 23, 2015.
On January 14, 2016 appellant, through counsel, requested an oral hearing before a
representative of OWCP’s Branch of Hearings and Review. A hearing was scheduled for
June 28, 2016.7
In a June 17, 2016 letter and at the June 28, 2016 hearing, counsel presented arguments
with respect to both the right and left knees. Appellant also testified at the hearing.
New evidence included: a September 27, 2012 AAOS lower limb questionnaire, FECA
Circular No. 13-07, articles on knee osteoarthritis; excerpts from the Federal (FECA) Procedure
Manual, a June 9, 2016 memorandum from one of appellant’s counsels; and documents
pertaining to other individuals with FECA claims.8
In a June 9, 2016 memorandum, counsel argued that appellant’s left lower extremity
permanent impairment was 30 percent. He also argued that the finding of temporary aggravation
of the right knee arthritis was erroneous.
By decision dated September 12, 2016, an OWCP hearing representative affirmed the
December 21, 2015 decision which granted a schedule award for 26 percent permanent
impairment of the left lower extremity. Special weight was given to Dr. Pennell’s impartial
medical evaluation. However, the hearing representative remanded the case for further action
with regard to the right knee.
LEGAL PRECEDENT
The schedule award provisions of FECA9 and its implementing regulations,10 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. However, FECA does not
7

On January 22, 2016 counsel requested a subpoena to compel attendance and testimony of Dr. Pennell. In a
May 25, 2016 letter, an OWCP hearing representative denied his request for a subpoena as it had not been
demonstrated that the relevant evidence from Dr. Pennell could not be obtained in writing if further clarification was
deemed necessary to resolve the impairment issue. The hearing representative further found that if the decision
rendered following the hearing was not favorable, the decision would include a specific finding on the subpoena
issue which could then be appealed. The issue of whether a subpoena was properly denied is not before the Board
on this appeal.
8

Per FECA Circular No. 13-07, the documents pertaining to other claimants were not scanned into this case file.

9

5 U.S.C. § 8107.

10

20 C.F.R. § 10.404.

4

specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law for all claimants, OWCP has adopted the A.M.A.,
Guides as the uniform standard applicable to all claimants.11 For decisions issued beginning
May 1, 2009, the sixth edition of the A.M.A., Guides is used.12
The sixth edition of the A.M.A., Guides provides a diagnosis-based method of evaluation
utilizing the World Health Organization’s International Classification of Functioning, Disability
and Health (ICF).13 Under the sixth edition, for lower extremity impairments the evaluator
identifies the impairment Class of Diagnosis (CDX), which is then adjusted by grade modifiers
based on Functional History (GMFH), Physical Examination (GMPE), and Clinical Studies
(GMCS).14 The net adjustment formula is (GMFH - CDX) + (GMPE - CDX) + (GMCS CDX).15 The grade modifiers are used on the net adjustment formula described above to
calculate a net adjustment. The final impairment grade is determined by adjusting the grade up
or down the default value C, by the calculated net adjustment.16
Section 8123 of FECA provides that, if there is disagreement between the physician
making the examination for the United States and the physician of the employee, the Secretary
shall appoint a third physician, who shall make an examination.17 When there exist opposing
medical reports of virtually equal weight and rationale and the case is referred to an impartial
medical specialist for the purpose of resolving the conflict, the opinion of such specialist, if
sufficiently well rationalized and based upon a proper factual background, must be given special
weight.18 OWCP’s medical adviser may review the opinion, but the resolution of the conflict is
the responsibility of the impartial medical specialist.19
OWCP’s procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to an OWCP medical adviser for an opinion concerning the nature and

11

Id. at § 10.404(a).

12

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability
Claims, Chapter 2.808.5a (February 2013).
13

A.M.A., Guides 3, section 1.3, The International Classification of Functioning, Disability and Health (ICF): A
Contemporary Model of Disablement.
14

Id. at 494-531.

15

Id. at 521.

16

Id. at 497.

17

5 U.S.C. § 8123(a).

18

James F. Weikel, 54 ECAB 660 (2003).

19

V.G., 59 ECAB 635 (2008); Thomas J. Fragale, 55 ECAB 619 (2004); see also Richard R. LeMay, 56 ECAB
341 (2005).

5

percentage of impairment in accordance with the A.M.A., Guides, with the medical adviser
providing rationale for the percentage of impairment specified.20
ANALYSIS
OWCP initially accepted appellant’s claim for aggravation of bilateral knee osteoarthritis.
It later amended the accepted conditions to reflect permanent aggravation of left knee
osteoarthritis and temporary aggravation of right knee osteoarthritis. The issue is whether
appellant has more than 26 percent permanent impairment of the left lower extremity, for which
he previously received a schedule award. The Board finds that appellant has not met his burden
of proof to establish more than the 26 percent permanent impairment previously awarded.
In his January 31, 2013 report, Dr. Morley found that MMI had been achieved in both
knees and opined that appellant had 32 percent permanent impairment of each knee. An OWCP
medical adviser reviewed the case record on January 2, 2014 and opined that appellant sustained
temporary aggravation of the bilateral knee osteoarthritis and his employment factors did not
accelerate his preexisting knee condition. OWCP thereafter properly declared a conflict in the
medical opinion evidence and referred appellant to Dr. Pennell for an impartial medical
examination.
In his March 17, 2014 report, Dr. Pennell concluded that appellant’s prior left knee
injuries and associated surgeries resulted in a permanent aggravation of the left knee
osteoarthritis, but not the right knee osteoarthritis. However, without reviewing actual bilateral
knee x-rays, he rendered an impairment rating for the left lower extremity. Following a review
of the October 2, 2014 bilateral knee x-rays, Dr. Pennell opined in an addendum report of
January 20, 2015 that appellant had 26 percent permanent impairment of the left lower extremity.
He diagnosed permanent left knee osteoarthritis. Under Table 16-3, Dr. Pennell indicated as the
left knee x-rays showed one mm medial joint space, appellant was class 3 or 30 percent default
impairment. He excluded clinical studies, but found grade modifiers of 1 for functional history
and physical examination. Utilizing the net adjustment formula, (GMFH 1 – CDX 3) + (GMPE
1 – CDX 3) + (GMCS - CDX) (n/a), Dr. Pennell indicated that -4 moved the default impairment
of 30 percent to the left 4 times, which yielded 26 percent left lower extremity permanent
impairment.
An OWCP medical adviser reviewed Dr. Pennell’s findings and concurred with his
impairment rating. He opined that MMI occurred on March 17, 2014, the date of Dr. Pennell’s
examination. Based on Dr. Pennell’s examination findings, the medical adviser agreed with his
determinations of grade modifiers of 1 for physical examination and functional history. He also
agreed that since clinical studies (x-rays) were used to place appellant into the diagnosis class,
they could not be used again to assign a grade modifier. Therefore, appellant had a total of 26
percent left lower extremity permanent impairment. The record does not contain a rationalized
impairment rating showing that appellant has more than the 26 percent permanent impairment of
the left lower extremity previously awarded.
20

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(d) (February 2013).

6

On appeal counsel challenges, without providing any arguments or reasons, the hearing
representative’s affirmance of the December 21, 2015 schedule award for the left lower
extremity. As noted, there is no evidence which demonstrates that appellant sustained greater
than 26 percent permanent impairment of his left lower extremity.
Appellant may request a schedule award or increased schedule award at any time based
on evidence of a new exposure or medical evidence showing progression of an employmentrelated condition resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has no more than 26 percent permanent impairment of the
left lower extremity, for which he previously received a schedule award.
ORDER
IT IS HEREBY ORDERED THAT the September 12, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 7, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

